Case 1:18-cv-01434-CFC-JLH Document 141 Filed 12/17/20 Page 1 of 15 PageID #: 3836




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

  CHROMADEX, INC. and
  TRUSTEES OF DARTMOUTH
  COLLEGE

                          Plaintiffs,
                                             Civil Action No. 18-1434-CFC-JLH
                   v.

  ELYSIUM HEALTH, INC.


                          Defendant.




  Adam Poff, Pilar Kraman, YOUNG, CONWAY, STARGATT & TAYLOR LLP,
  Wilmington, Delaware; James Haley, HALEY GUILIANO LLP, New York, New
  York; Jason Fowler, COVINGTON & BURLING LLP, Washington, District of
  Columbia

              Counsel for Plaintiff ChromaDex, Inc.

  Adam Poff, PilarKraman, YOUNG, CONWAY, STARGATT & TAYLORLLP,
  Wilmington, Delaware; James Haley, HALEY GUILIANO LLP, New York, New
  York;

              Counsel for Plaintiff Trustees ofDartmouth College

  Andrew Mayo, ASHBY & GEDDES P.A., Wilmington, Delaware; Donald Ware,
  Jeremy Younkin, Marco Quina, Peter Ellis, Urszula Nowak, FOLEY HOAG LLP,
  Boston, Massachusetts

              Counsel for Defendant
Case 1:18-cv-01434-CFC-JLH Document 141 Filed 12/17/20 Page 2 of 15 PageID #: 3837




                    REVISED MEMORANDUM OPINIONt




  December 17, 2020
  Wilmington, Delaware



  t The Memorandum Opinion has been revised to correct typographical errors.

                                         11
Case 1:18-cv-01434-CFC-JLH Document 141 Filed 12/17/20 Page 3 of 15 PageID #: 3838




                                                 UNITED STATES DISTRICT JUDGE

        Plaintiffs ChromaDex, Inc. and Trustees of Dartmouth College have sued

  Defendant Elysium Health, Inc. for infringement of two patents. D.I. 1 ,r 1.

  Elysium has moved pursuant to Federal Rule of Civil Procedure 12(b)(1) to

  dismiss the claims asserted by ChromaDex for lack of subject matter jurisdiction.

  D.I. 58.

                                            I.

        Dartmouth owns both of the asserted patents. In 2012, in what the parties

  call the Original License Agreement, Dartmouth granted ChromaDex and

  ChromaDex's subsidiaries an "exclusive" license to (1) "make, have made, use

  and/or sell" products or processes covered by the asserted patents; (2) sue others

  who infringed the patents; and (3) grant with Dartmouth's consent sublicenses to

  third parties to "make, have made, use and sell" products or processes covered by

  the asserted patents. D.I. 50, Ex. C §§ 1.02, 2.01, 2.02 and 8.01.

        On March 12, 2017, ChromaDex's parent company acquired Healthspan

  Research LLC. Although this acquisition made Healthspan an affiliate and not a

  subsidiary of ChromaDex, Dartmouth and ChromaDex have said that they

  "treated" Healthspan as a licensed subsidiary under the Original License

  Agreement. D.I. 49 at 2.
Case 1:18-cv-01434-CFC-JLH Document 141 Filed 12/17/20 Page 4 of 15 PageID #: 3839




        Dartmouth and ChromaDex filed this lawsuit on September 17, 2018. They

  accuse Elysium of infringing the asserted patents beginning "no later than July

  2017." D.I. 1 ,I 23.

        On September 10, 2019, Dartmouth and ChromaDex executed a so-called

  Restated License Agreement that "clarif[ied] that ChromaDex' s 'Affiliates,' rather

  than just 'Subsidiaries,' were exclusive licensees to the patents-in-suit." D.I. 49 at

  2. The Restated License Agreement was made effective as of March 13, 2017-

  the day after ChromaDex's parent company acquired Healthspan. D.I. 49 at 2.

        Elysium treats the Restated License Agreement as effective as of March 13,

  2017 and argues that because the Agreement granted Healthspan the ability to

  sublicense the asserted patents, ChromaDex was deprived of exclusionary rights in

  the patents as of that date. D.I. 59 at 4-6. Elysium argues that ChromaDex

  therefore lacked standing to bring this case in 2018 and this Court lacks subject

  matter jurisdiction to entertain ChromaDex's infringement cl~ims against Elysium.

  Id. Dartmouth and ChromaDex argue that the Restated License Agreement gave

  ChromaDex standing as an exclusive licensee to the asserted patents. D.I. 61 at

  18-19 (stating that " [t ]he Restated Agreement expressly granted ChromaDex and

  Healthspan 'the right to exclude others from practicing' the Asserted Patents.").




                                            2
Case 1:18-cv-01434-CFC-JLH Document 141 Filed 12/17/20 Page 5 of 15 PageID #: 3840




                                            II.

        Article III of the Constitution limits the jurisdiction of federal courts to

  "Cases" and "Controversies." Lujan v. Deft. of Wildlife, 504 U.S. 555, 559 (1992).

  Standing is "an essential and unchanging part" of this case-or-controversy

  requirement. Id. at 560. "Only a party with standing can invoke the jurisdiction of

  the federal courts." Constitution Party ofPa. v. Aichele, 757 F.3d 347, 357 (3d

  Cir. 2014). When the court's subject matter jurisdiction is challenged pursuant to

  Rule l 2(b)( 1), the plaintiff bears the burden of demonstrating standing. Ortho

  Pharm. Corp. v. Genetics Inst., 52 F.3d 1026, 1032-33 (Fed. Cir. 1995). To meet

  that burden, the plaintiff must allege a "personal injury fairly traceable to the

  defendant's allegedly unlawful conduct and likely to be redressed by the requested

  relief." Allen v. Wright, 468 U.S. 737, 751 (1984). The personal injury must be

  "an invasion of a legally protected interest which is (a) concrete and particularized

  and (b) actual or imminent, not 'conjectural' or 'hypothetical."' Lujan, 504 U.S. at

  560 (internal quotation marks and citations omitted).

        Patents and the rights they confer are creatures of statute. Section 2 of the

  Patent Act empowers the United States Patent & Trademark Office (PTO) to grant

  and issue patents, 35 U.S.C. § 2; and§ 154 of the Act provides that every patent

  issued by the PTO "grant[s] to the patentee, his heirs or assigns ... the right to

  exclude others from making, using, offering for sale, or selling [an] invention," 35


                                             3
Case 1:18-cv-01434-CFC-JLH Document 141 Filed 12/17/20 Page 6 of 15 PageID #: 3841




  U.S.C. § 154(a). See also 35 U.S.C. § 271 ("[W]hoever without authority makes,

  uses, offers to sell, or sells any patented invention ... infringes the patent.").

  Thus, in a patent infringement case, the actual or threatened injury required by

  Article III exists solely by virtue of the Patent Act. See Inte/l. Prop. Dev., Inc. v.

  TC/ Cablevision of Cal., Inc., 248 F.3d 1333, 1345 (Fed. Cir. 2001) ("Standing in a

  patent infringement case is derived from the Patent Act."); see also WiA V Solutions

  LLC v. Motorola, Inc., 631 F.3d 1257 (Fed. Cir. 2010) ("Because the Patent Act

  creates the legally protected interests in dispute [in an infringement case], the right

  to assert infringement of those interests comes from the Act itself."); see generally

  Linda R.S. v. Richard D., 410 U.S. 614,617 n.3 (1973) ("Congress may enact

  statutes creating legal rights, the invasion of which creates standing, even though

  no injury would exist without the statute."). 1


  1
    The right to exclude that accompanies the issuance of a patent pursuant to § 154
  is legally distinct from the cause of action created by § 281 of the Patent Act,
  which provides that "[a] patentee shall have remedy by civil action for
  infringement of his patent." See generally Davis v. Passman, 442 U.S. 228,239
  n.18 (1979) (explaining that a party's standing to sue is a separate question from
  whether the party has a cause of action). In Lexmark International, Inc. v. Static
  Control Components, Inc., 572 U.S. 118, 128 n.4 (2014), the Supreme Court held
  that "the absence of a valid (as opposed to arguable) cause of action does not
  implicate subject-matter jurisdiction, i.e., the court's statutory or constitutional
  power to adjudicate the case." In Lone Star Silicon Innovations LLC v. Nanya
  Technology Corp., 925 F.3d 1225, 1235 (Fed. Cir. 2019), the Federal Circuit held
  that "Lexmark is irreconcilable with our earlier authority treating § 281 as a
  jurisdictional requirement." Whether a party constitutes a patentee for purposes of
  § 281 is, at least in theory, a different question than whether a party is a patentee
  for purposes of § 154 or otherwise has a legally protected interest, the invasion of
                                             4
Case 1:18-cv-01434-CFC-JLH Document 141 Filed 12/17/20 Page 7 of 15 PageID #: 3842




        The language of § 154 appear to be straightforward. The right that comes

  with a patent is the right to exclude others from making, using, offering for sale,

  and selling an invention. The right is granted to the patentee, his heirs, and his

  assigns.

        But constitutional standing in a patent case is anything but straightforward.

  Courts long ago abandoned the text of the statute (and its predecessor statute) and

  expanded the list of potential grantees of a patent's exclusionary rights beyond the

  patentee and the patentee's heirs and assigns. Perhaps most notably, in

  Independent Wireless Telegraph Co. v. Radio Corp. ofAmerica, 269 U.S. 459

  (1926), the Supreme Court confirmed "the rule" that "an exclusive licensee has a

  sufficient interest in [a] patent to have standing to sue under Article III of the

  Constitution." Propat Int'/ Corp. v. RPost US, Inc., 473 F.3d 1187, 1193 (Fed.

  Cir. 2007). As often happens when a statute's text is ignored, the case law bred by

  Independent Wireless has led to confusion about the requirements for and the

  rights that flow from exclusive licensee status. 2



  which constitutes the injury required for Article III standing. There is no natural or
  common law right to exclude others from practicing a party's invention. A party
  alleging infringement has constitutional standing only because of statutory rights.
  2
   See, e.g., Uniloc USA, Inc. v. Apple, Inc., No C 18-00358 WHA, 2020 WL
  7122617, at *3 (N.D. Cal. Dec. 4, 2020) (noting that "confusion about the interplay
  between ... [a plaintiffs] statutory right to sue [in a patent case] and our doctrine
  of standing has long persisted"); Aspex Eyewear, Inc. v. Miracle Optics, Inc., No.
  CV0l-10396 MMM (CWx), 2009 WL 10699035, at *9 (C.D. Cal. July 14, 2009)

                                             5
Case 1:18-cv-01434-CFC-JLH Document 141 Filed 12/17/20 Page 8 of 15 PageID #: 3843




        In Rite-Hite Corp. v. Kelley Co., Inc., 56 F.3d 1538 (Fed. Cir. 1995) (en

  bane), the Federal Circuit held that "[t]o be an exclusive licensee for standing

  purposes, a party must have received, not only the right to practice the invention

  within a given territory, but also the patentee's express or implied promise that

  others shall be excluded from practicing the invention within that territory as

  well." Id. at 1552 (emphasis added). That test left open the question of whether an

  exclusive licensee must receive from the patentee a promise to exclude all others

  from practicing the invention in the specified territory for the exclusive licensee to

  have constitutional standing.

        In two cases decided after Rite-Hite the Federal Circuit appeared to answer

  yes to that question. In Mars, Inc. v. Coin Acceptor, Inc., 521 F.3d 1359 (Fed. Cir.

  2008), the court held that "if the patentee allows others to practice the patent in the

  licensee's territory, the licensee is not an exclusive licensee." Id. at 1368

  (emphasis in original). And in Textile Productions Inc. v. Mead Corp., 134 F.3d

  1481 (Fed. Cir. 1998), the court held that "[t]o qualify as an exclusive license, an




  (noting "confusion [that] arises from the fact that, in the context of standing to sue
  for patent infringement, the term 'exclusive licensee' can refer to various types of
  contractual arrangements with different legal effects"); Roger D. Blair & Thomas
  F. Cotter, The Elusive Logic ofStanding Doctrine in Intellectual Property Law, 14
  Tul. L. Rev. 1323, 1328 (2000) ("[T]he standing rules in [patent] law appear to be
  as much a patchwork as Dr. Frankenstein's monster, and only marginally more
  coherent.").

                                             6
Case 1:18-cv-01434-CFC-JLH Document 141 Filed 12/17/20 Page 9 of 15 PageID #: 3844




  agreement must clearly manifest the patentee's promise to refrain from granting to

  anyone else a license in the area of exclusivity." Id. at 1484 (emphasis added); see

  also id. ("[I]f a patentee-licensor is free to grant licenses to others, licensees under

  that patent are not exclusive licensees."). The court emphasized in Textile

  Productions that the contract at issue-an exclusive requirements contract-did

  not "confer a right to exclude all others from making an invention" and that the

  patent holder "did not promise that all others" shall be excluded from practicing

  the invention. Id. at 1484-85 (emphasis added).

        The meaning of "exclusive licensee" endorsed by Mars and Textile Products

  is consistent with the general understanding of the term today, see Exclusive

  License, Black's Law Dictionary (11th ed. 2019) (defining an "exclusive license"

  as "[a] license that gives the licensee the sole right to perform the licensed act,

  often in a defined territory, and that prohibits the licensor from performing the

  licensed act and from granting the right to anyone else; esp., such a license of a

  copyright, patent, or trademark right"); and with the general understanding of the

  term at the time the Supreme Court decided Independent Wireless, see Exclusive,

  Black's Law Dictionary (2d ed. 1910) (defining "exclusive right" as a right "which

  only the grantee thereof can exercise, and from which all others are prohibited or

  shut out").




                                              7
Case 1:18-cv-01434-CFC-JLH Document 141 Filed 12/17/20 Page 10 of 15 PageID #: 3845




         But in WiAVthe Federal Circuit held that Textile Products's and Mars's

   holdings apply only where "a party [is] an implied exclusive licensee of the patents

   in suit in the absence of a written agreement explicitly granting the party

   exclusionary rights in the patents." WiAV, 631 F.3d at 1266 (emphasis in original).

   Under WiA V, when a contract expressly grants an exclusionary license,

                the key question in determining whether [a plaintiff] has
                standing to assert the [patents] against the Defendants is
                not ... whether [the plaintiff] has established that it has
                the right to exclude all others from practicing the patent.
                The question is whether [the plaintiff] has shown that it
                has the right under the patents to exclude the Defendants
                from engaging in the alleged infringing activity and
                therefore is injured by the Defendants' conduct.

   Id. at 1267 (emphasis in original). Applying this test, the court in WiAV held that

   in cas~s involving an express grant of an exclusive patent license, the "exclusive

   licensee lacks standing to sue a party who has the ability to obtain such a license

   from another party with the right to grant it." Id. at 1266; see also id. at 1266-67

   ("[I]f an exclusive licensee has the right to exclude others from practicing a patent,

   and a party accused of infringement does not possess, and is incapable of

   obtaining, a license of those rights from any other party, the exclusive licensee's

   exclusionary right is violated.").

                                            III.

         The parties dispute what the WiA V court meant by the phrase "ability to

   obtain ... a license from another party with a right to grant it." Elysium argues

                                             8
Case 1:18-cv-01434-CFC-JLH Document 141 Filed 12/17/20 Page 11 of 15 PageID #: 3846




   that a defendant has the ability to obtain a license from another party if any other

   party had the legal right to grant the defendant a license. Dartmouth and

   ChromaDex argue that a defendant has the ability to obtain a license from another

   party only if that party had the legal right to grant the defendant a license and

   would have been willing to grant the defendant a license. It is undisputed that both

   ChromaDex and Healthspan had the legal right to grant Elysium a license; and I

   am persuaded by the record evidence submitted by Dartmouth and ChromaDex

   that Healthspan would likely never have agreed to give Elysium a license to the

   asserted patents. 3 Thus, the resolution of the pending motion turns on the meaning




   3
    Curiously, Dartmouth and ChromaDex never expressly state in their briefing or
  supporting declarations that Healthspan would not have agreed to give a license to
  Elysium even though their entire argument is predicated on the assumption that
  Healthspan would have refused to grant Elysium a license. At oral argument,
  ChromaDex's counsel stated that ChromaDex and Healthspan were managed by
  the same person and that "[t]hat person is not going to allow ChromaDex to license
  the patents out from under Healthspan and vice-versa." Tr. 39:8-10. The record
  establishes that (1) Healthspan and Elysium have been competitors since March
  2017, D.I. 62 ,r 4; (2) ChromaDex and Elysium have been involved in litigation in
  the Central District of California since 2016 and in the Southern District of New
  York since 2017, D.I. 61 at 4 n.2; and (3) the same executive management team
  manages all entities within the ChromaDex corporate family. The General
  Counsel and Secretary of ChromaDex and Healthspan, Mark Friedman, stated in a
  sworn declaration that he believes that "Elysium ... inten[ds] to destroy the
  ChromaDex organization, [has] conspired with a key ChromaDex employee to
  abscond with trade secrets and other confidential information, and attempted to
  financially ruin the ChromaDex organization ...." D.I. 62 ,r 7. Friedman
  intimates, but does not state directly in his declaration, that ChromaDex and
  Healthspan would never have agreed to grant Elysium a license. See id. (stating

                                             9
Case 1:18-cv-01434-CFC-JLH Document 141 Filed 12/17/20 Page 12 of 15 PageID #: 3847




   of "ability to obtain ... a license from another party with a right to grant it" in

   WiA V. Although the disputed language by itself lends support to both parties'

   positions, I think Elysium has the better argument for three reasons.

         First, the focus of standing in patent case is on the plaintiffs rights, not the

   defendant's rights or the defendant's abilities. As the Federal Circuit held in

   Morrow v. Microsoft Corp., 499 F.3d 1332 (Fed. Cir. 2007), "[i]n determining

   whether a party holds the exclusionary rights, we determine the substance ofthe

  rights conferred on that party .... " Id. at 1340 n. 7 (emphasis added). See also

   Ortho, 52 F.3d at 1032 ("[I]t is the licensee's beneficial ownership of a right to

  prevent others from making, using or selling the patented technology that provides

  the foundation for ... standing." (emphasis added)).

         The court emphasized this point in WiA V. It stated that "the touchstone of

  constitutional standing in a patent infringement suit is whether a party can establish

  that it has an exclusionary right in a patent that, if violated by another, would

  cause the party holding the exclusionary right to suffer legal injury." 631 F.3d at

   1265 (emphasis added). And the court explained that "the key question" in

  determining standing is whether the plaintiff "has shown that it has the right under

  the patents to exclude" the defendant from practicing the invention covered by the



  that "Elysium would not have been able to obtain a license to the Asserted Patents
  from ChromaDex or Healthspan").

                                              10
Case 1:18-cv-01434-CFC-JLH Document 141 Filed 12/17/20 Page 13 of 15 PageID #: 3848




   patents. Id. at 1267 (emphasis added). A right is "[a] legally enforceable claim

   that another will do or will not do a given act." Right, Black's Law Dictionary

   (11th ed. 2019). A plaintiff does not have the right to prevent a defendant from

   using a patent if another party has the right to allow the defendant to use the patent.

         Second, in answering "the key question" to determine whether the plaintiff

   in WiA V had standing, the court did not consider whether other parties were willing

  to license the asserted patents to the defendants. Instead the court examined

   whether other parties "ha[d] the right to extend [a] license to the Defendants." 631

  F.3d at 1267. In the court's words: "the relevant question is whether [another

   party] can license the Defendants to practice the patents in [the plaintiff's] field of

   exclusivity." Id.

         Third, the injury necessary for constitutional standing cannot be "conjectural

   or hypothetical." Lujan, 504 U.S. at 560 (quotation marks and citation omitted).

  But whether Healthspan would have refused to give Elysium a license in the past is

   a hypothetical question. Even though it makes sense to me based on the current

   record that Healthspan would likely have refused to give Elysium a license, that

   conclusion is ultimately conjecture-an inference formed without proof.

         Accordingly, I find that Elysium had "the ability to obtain ... from another

   party with the right to grant it" a license to practice the asserted patents, as that

   phrase is used in WiA V. Because Healthspan had the right to give Elysium a


                                              11
Case 1:18-cv-01434-CFC-JLH Document 141 Filed 12/17/20 Page 14 of 15 PageID #: 3849




   license to practice the asserted patents as of March 13, 201 7, ChromaDex did not

   have the right to exclude Elysium from practicing the patents from that date

   forward. ChromaDex therefore lacks standing to allege that Elysium infringed the

   asserted patents after that date.

                                            IV.

         There remains the issue of whether ChromaDex has standing to allege

   infringement based on Elysium's actions that occurred before March 13, 2017.

  The parties did not address this issue in their briefing or at oral argument.

  Dartmouth and ChromaDex allege that Elysium's infringement began no later than

  July 2017. Thus, the Complaint allows for possible infringement before the

  Restated License Agreement took effect.

         The Original License Agreement became effective July 13, 2012. Elysium

  has not suggested that the Original License Agreement did not grant ChromaDex

  exclusive licensee status for constitutional standing; nor is there anything to

  suggest that another party had the ability to license Elysium to practice the asserted

  patents during the term of the Original License Agreement. Accordingly,

   ChromaDex has standing to allege an infringement claim based on Elysium's

  conduct occurring between July 13, 2012 and March 12, 2017.




                                            12
Case 1:18-cv-01434-CFC-JLH Document 141 Filed 12/17/20 Page 15 of 15 PageID #: 3850




                                            V.

         For the reasons discussed above, ChromaDex lacks standing to bring a claim

   for infringement based on Elysium's conduct that occurred on or after March 13,

   2017 but has standing to allege a claim based on Elysium's conduct that occurred

   before that date. Accordingly, I will grant in part and deny in part Elysium's

   motion to dismiss.

         The Court will issue a Revised Order consistent with this Revised

   Memorandum Opinion.




                                            13
